Citation Nr: 0012629	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  97-24 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for a psychiatric disorder 
characterized as a major depressive episode.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1972 to 
December 1976, from December 20, 1990, to January 19, 1991, 
and from January 25, 1991, to March 27, 1991.  His periods of 
active duty for training included periods from June to 
December 1962, from February to June 1983, and from July 25, 
1992, to August 8, 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington.  The veteran has 
relocated to Oregon, and the RO in Portland, Oregon, now has 
jurisdiction over this claim.


FINDING OF FACT

There is no competent evidence of record which tend to 
establish a causal link between the veteran's psychiatric 
disorder, characterized as a major depressive episode, and 
his military service.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a psychiatric disorder.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulations.  Before reaching the merits of the 
veteran's claim, the threshold question which must be 
resolved is whether the veteran has presented evidence that 
his claim of service connection is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  A well-grounded claim is a 
plausible claim, a claim that is meritorious on its own or 
capable of substantiation.  Id. at 81.  An allegation alone 
is not sufficient; the appellant must submit evidence in 
support of his claim that would justify a belief by a fair 
and impartial individual that the claim is plausible.  
38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Where the determinant issue involves a question of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence sufficient to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, 
if there is no showing of the current existence of the 
disability, the claim is not well grounded.  Rabideau v. 
Derwinski, 2. Vet. App. 141 (1992).

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

Personality disorders are not considered diseases or injuries 
within the meaning of applicable legislation for disability 
compensation purposes.  38 C.F.R. §§ 3.303(c) (1999).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (1991); 38 C.F.R. §§ 3.307, 3.309.

Factual Background.  A psychiatric disorder was first 
identified in November 1992 when the veteran was seen for 
complaints of depressed moods, insomnia, and some decrease in 
appetite.  He gave a three-week history of depressive 
symptoms.  Medical records from the Carondelet Psychiatric 
Care Center show that when the veteran was admitted for 
treatment in November 1992 he reported that he was feeling 
irritable and angry towards co-workers, and had been having 
some thoughts of violence.  He reported no past psychiatric 
illness and had never sought professional help (other than 
for his alcoholism).  He had been in recovery for alcohol 
abuse for 20 years.  He had worked as a certified chemical 
dependency counselor since 1976.  He was also a registered x-
ray technician.  It was noted that he had been involved in 
the Armed Services for a total of 26 years and was on active 
duty for 6 of those years and in the Reserves for the rest of 
that time.  The veteran indicated that he had enjoyed his 
professional work until recently when he had a change in his 
job role and function.  He felt pressured by his job and also 
was experiencing numerous financial stressors.  He was 
married and had 7 children.  Upon his discharge, he was 
assessed as having a major depressive episode with disturbed 
mood and conduct, suicidal wishes and homicidal ideation or 
fantasies in remission, alcohol dependence in remission for 
20 years and probable personality disorder with narcissistic 
features.  

As noted above, the veteran had active military service from 
December 1972 to December 1976 and between December 1990 and 
March 1991.  His periods of active duty for training included 
periods from June to December 1962, February to June 1983, 
and July to August 1992.  The service medical records for 
these period of service are negative for a psychiatric 
disorder.  When the veteran was on active duty for training 
in July 1992 he was seen for complaints of shortness of 
breath and stomach cramps.  In August 1992 it was noted that 
he had returned from annual training with acute 
gastroenteritis and dehydration.  An entry dated August 8, 
1992, reflects that he had fully recovered and was back to 
full duty.

A May 1993 medical record from the Hartford Life Insurance 
Company shows that the veteran was diagnosed as having a 
major depressive episode with disturbed mood and conduct.  It 
was noted that the symptoms of this disorder first appeared 
in November 1992.

A July 1993 medical record from the Carondelet Psychiatric 
Care Center shows that the veteran's prognosis was that he 
would benefit from therapy.  It was noted that his therapy 
should include medication management, psychotherapy which 
addressed issues of childhood abuse, secondary rage, 
consequences of violent and hostile acting out and the 
integration of these experiences into his militaristic 
lifestyle.

Reserve service medical records show that the veteran was 
evaluated to determine his fitness for duty in August 1993.  
At that time, it was noted that he was using Trayadone and he 
was not participating in civilian employment.  He was 
assessed as having a major depressive episode with disturbed 
mood and suicidal and homicidal ideation, a probable 
personality disorder and violent behavior.  In September 
1993, the veteran was medically disqualified for worldwide 
duty by reason of the aforementioned assessments.  In March 
1994, he was notified that, because he had been medically 
disqualified for worldwide duty, he was administratively 
discharged from the Air Force Reserve.

On VA Social and Industrial Survey in November 1994, the 
veteran reported that he had been very enthused during his 
preparation for and participation in Operations Desert Shield 
and Desert Storm.  He reported that he worked long hours 
coordinating the services of a mental health clinic from 
December 1990 to January 1991.  He reported that he took 
charge of this clinic despite the loss of most of the staff 
to Desert Storm.  He maintained that this experience, along 
with his involvement in two evacuations prior to the 
beginning of the Persian Gulf land war, had been stressful 
and intense.  He also maintained that he received his orders 
to return home only four hours after the war ended.  He 
contended that he experienced a great let down when he 
returned home, and that he had felt depressed and unable to 
cope with civilian life ever since.  He also reported that in 
July 1992 while in the reserves he became severely dehydrated 
and suffered what he termed a "psychotic break" (paranoia 
and anxiety) due to a chemical imbalance.  He reported that 
he never felt well after this and suffered a nervous 
breakdown in November 1992.

The VA social worker reported that the veteran appeared to 
have a great deal of difficulty adjusting to civilian life.  
She also reported that the veteran may have been suffering 
from some symptoms of post-traumatic stress disorder (PTSD) 
due to childhood dysfunctional issues.

On VA medical examination in November 1994, a psychiatric 
evaluation of the veteran revealed normal findings.

VA outpatient treatment records, dated from October to 
November 1995, do not show that the veteran received any 
treatment for a psychiatric disorder.

On VA psychiatric examination in April 1996, the veteran was 
well oriented and his affect, speech and thought processes 
were all normal.  He was diagnosed as having a history of 
major depressive episode in remission and alcohol 
abuse/dependence in remission.

Medical records, dated in October 1999, from J. Enoch, M.D., 
show that the veteran was treated for sleeping difficulties 
on two occasions.  It was noted that he had a history of 
depression, anxiety and sleeplessness.

Analysis.  On the basis of the foregoing evidence, the Board 
finds that the veteran has not presented evidence of a well-
grounded claim of service connection for a psychiatric 
disorder characterized as a major depressive episode.  The 
medical records for the veteran's periods of military service 
are totally devoid of any report or clinical finding of a 
psychiatric disorder.  The record reflects that the veteran 
was initially seen for psychiatric symptoms in November 1992, 
more than 25 years after his last period of active service in 
excess of 90 days.  Additionally, it is noted that this 
initial report of psychiatric symptoms was more than a year 
after he was released from active service in connection with 
Operations Desert Shield and Desert Storm.  While he was on 
active duty for training in July and August 1992, he was seen 
for gastroenteritis and dehydration, but no psychiatric 
symptoms were noted.  In early August 1992, it was noted that 
he had fully recovered from the gastroenteritis.

When the veteran was initially seen for psychiatric symptoms 
in November 1992, he gave a three-week history of depressive 
symptoms.  He reported that he was feeling irritable and 
angry towards co-workers, and had been having some thoughts 
of violence.  He reported no past psychiatric illness and had 
never sought professional help (other than for his 
alcoholism).  He indicated that he had enjoyed his 
professional work until recently when he had a change in his 
job role and function.  He felt pressured by his job and also 
was experiencing numerous financial stressors.  The records 
of his initial psychiatric treatment fail to demonstrate that 
his psychiatric disorder was of service origin.

The November 1994 VA Social and Industrial Survey reflects 
that the veteran indicated that he had felt depressed and 
unable to cope with civilian life after he was released from 
active service following the end of Operation Desert Storm in 
March 1991, and that he never felt well after his period of 
active duty for training in July and August 1992.  However, 
the report shows that the social worker felt that the veteran 
might have had PTSD symptoms which were related to childhood 
dysfunctional issues.  In addition, the April 1996 VA 
examination report shows only that the veteran had a history 
of a major depressive disorder which was in remission.

None of the records assembled for appellate tend to show that 
the veteran's psychiatric disorder, which was first manifest 
in November 1992, was of service origin.  Thus, the Board 
concludes that there is no competent medical evidence of 
record which establishes a causal link or nexus between 
veteran's psychiatric disorder and his period of active 
service.  His claim of service connection for a psychiatric 
disorder, characterized as a major depressive episode, cannot 
be viewed as well grounded under such circumstances.  Caluza, 
7 Vet. App. at 506.

The Board has considered the veteran's contentions regarding 
the etiology of his psychiatric disorder.  While his resume 
reflects that he is a qualified and licensed drug and alcohol 
counselor, it does not show that he has any special 
psychiatric training.  As such, he is a layman when it comes 
to rendering a psychiatric diagnosis or relating a 
psychiatric disorder to a specific cause.  Therefore, if the 
determinant issue is one of medical etiology or a medical 
diagnosis, as in this case, competent medical evidence must 
be submitted to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A layman is, however, competent to 
provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  Savage, supra; Wade 
v. West, 11 Vet. App. 302 (1998).

In Voerth v. West, 13 Vet. App. 117 (1999), the United States 
Court of Appeals for Veterans Claims (Court) stated that 
38 C.F.R. § 3.303 did not relieve a claimant of the burden of 
providing a medical nexus, that is, competent clinical 
evidence of a causal connection between a current disability 
and some remote incident, injury or disease of active 
service.  A claimant diagnosed with a current chronic 
condition must still provide a medical nexus between the 
current condition and the purported continuous symptoms which 
he argues he has had ever since service.  Additionally, in 
McManaway v. West, 13 Vet. App. 60 (1999), the Court found 
that a veteran's claim of service connection was not well 
grounded based on a "continuity-of-symptomatology analysis" 
when the sole evidentiary basis for the asserted continuous 
symptomatology was the sworn testimony of the appellant 
himself and there was a complete absence of medical evidence 
indicating continuous symptomatology.  In this case, the 
Board finds that competent medical evidence is required to 
link the veteran's psychiatric disorder to his military 
service.  Likewise, the Board holds that in the absence of 
medical evidence tending to support the veteran's contentions 
as to continuity of symptoms, such contentions are inadequate 
to well ground this claim.


ORDER

Service connection for a psychiatric disorder, characterized 
as a major depressive episode, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

